Citation Nr: 0717564	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-41 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1988 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from September 2002 and March 2004 decisions of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Dallas, Texas, which denied entitlement to annual clothing 
allowance.  The veteran requested a hearing on his VA-Form 9, 
but withdrew the request in August 2005.  

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction 
over the newly submitted evidence; the evidence also is not 
relevant to the claim for clothing allowance.


FINDING OF FACT

The veteran does not require the use of a right ankle brace 
as a result of a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
are not met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(a), 3.810 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to- 
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  The Court has also recognized that enactment of 
the VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In any event, the Board finds that the duties to notify and 
to assist the claimant were met in this case.  The veteran 
has been informed on multiple occasions by the RO, including 
by decision letter and the statement of the case (SOC), of 
the types of evidence which are necessary to establish 
entitlement to clothing allowance.  This evidence was duly 
considered by the RO when it issued the September 2002 and 
March 2004 decision letters and the October 2004 SOC.

Therefore, the Board finds that, to whatever extent the VCAA 
might be applicable herein, no useful purpose would be served 
by remanding this matter for more evidentiary or procedural 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims." Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

Analysis

The veteran seeks a clothing allowance for a brace that he 
wears on his right ankle.

An annual clothing allowance as specified in 38 U.S.C.A. § 
1162 is payable when the Chief Medical Director or designee 
certifies that because of a service-connected disability a 
prosthetic or orthopedic appliance is worn or used which 
tends to wear or tear the veteran's clothing, or that because 
of use of a physician prescribed medication for a skin 
condition which is due to a service-connected disability 
produces irreparable damage to the veteran's outer garments.  
38 C.F.R. § 3.810(a)(2).

July 2003 and March 2004 VA clothing allowance examination 
reports note that the veteran wore a right ankle-foot 
orthosis for right ankle instability.  However, the veteran 
is not service-connected for a right ankle disability.  The 
veteran is service-connected for a right knee disability, but 
the physician who examined the veteran in March 2004 
specifically concluded there was no indication that the 
service-connected knee condition caused the right ankle 
instability that resulted in the need for a brace.

Thus, the Board concludes that the veteran does not wear a 
prosthetic or orthopedic appliance due to a service-connected 
disability.  This benefit is based on a certification of a 
medical professional and that certification in this case 
clearly reflects that the veteran does not meet the criteria 
for a clothing allowance.  Consequently, the Board finds that 
the criteria for entitlement to an annual clothing allowance 
are not met.


ORDER

Entitlement to annual clothing allowance is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


